Citation Nr: 0416018	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for a diabetes mellitus, type 2 disability.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to March 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted the veteran's claim for service 
connection for diabetes mellitus, type 2 disability, and 
assigned a 20 percent evaluation, effective from July 9, 
2001.  The veteran disagrees with that evaluation.


FINDING OF FACT

The veteran's diabetes mellitus, type 2 disability is managed 
with oral anti-diabetic medication, insulin, a diabetic diet, 
and regulation of activity.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for a diabetes 
mellitus, type 2, disability have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000 the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

With respect to notice, a May 2002 VA letter to the veteran 
informed him of the evidence necessary to substantiate his 
claim for service connection for the disability at issue, as 
well as his and VA's development responsibilities.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Board observes that pursuant to VAOPGCPREC 08-2003, if, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  Under 38 U.S.C. § 7105(d), upon receipt 
of a notice of disagreement in response to a decision on a 
claim, the "agency of original jurisdiction" must take 
development or review action it deems proper under applicable 
regulations and issue a statement of the case if the action 
does not resolve the disagreement either by grant of the 
benefits sought or withdrawal of the notice of disagreement.  
VAOPGCPREC   8-2003.

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination reports.  The veteran has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified any further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Factual Background

The veteran's service medical records are silent as to any 
clinical finding or diagnosis of a diabetes mellitus, type 2 
disability.

In an October 1993 private medical record, a private 
physician suggested that the veteran began taking insulin to 
control his diabetes.

A January 1999 private medical record shows that the veteran 
submitted to a consultation at a private endocrine clinic for 
the evaluation and treatment of his diabetes mellitus, type 2 
disability.  The endocrinologist recommended that the veteran 
comply with the 1300-1500 calorie ABA diabetic diet 
associated with weight loss and increase his physical 
activity.  He also suggested the addition of Human Regular 
Insulin to the veteran's treatment program.

In a January 2002 private medical record, an examiner noted 
that the veteran had insulin-dependent diabetes mellitus that 
was fairly advanced.  He also indicated that the veteran's 
sugar was running a little on the high side, with this A1C 
being 10.3-10.8 respectively, the last few times.  The 
examiner further reported that the veteran was taking Humulin 
N Insulin 45u AM and 8 mg of Avandia daily.

The veteran submitted to a June 2002 VA diabetes mellitus 
examination.  He reported that he was exposed to Agent Orange 
during his 10-month stay in Vietnam, that he took oral anti-
diabetic medication and insulin, and that he followed a 
diabetic diet.  The veteran also reported that he had 
hypoglycemic attacks on an average of three times a week, but 
did not have a history of diabetic coma, ketoacidosis, or 
hospitalization for diabetic management.  After an 
examination, the veteran was diagnosed with adult-onset 
diabetes mellitus and fair glycemic control with a hemoglobin 
A1C of 8.9 percent.

In a medical record dated in January 2003, a private 
physician reported that the veteran had advanced diabetes 
type II with multiple target organ damage.  He also indicated 
that the veteran was on a restricted diet and activity and on 
a very high dosage of Humulin N insulin (45 units every 
morning), as well as Glucophage and Avandia.  The physician 
also stated that the veteran's blood sugar was difficult to 
control despite multiple modes of treatment.

In his February 2003 substantive appeal, the veteran 
commented that he had experienced numerous episodes of 
hypoglycemia because of trouble controlling his diabetes, but 
that he had not had to be hospitalized.

In a March 2003 private medical record, a physician reported 
that the veteran's sugar was labile and that it would swing 
from 90 to 300, with little activity.  He also indicated that 
the veteran experienced the hypoglycemic symptoms of 
lightheadedness, extreme hunger, and fuzzy vision, but that 
the veteran was aware of and watched for these symptoms and 
very mindful of his activity so that he would not have this 
problem.

In a June 2003 statement, a private physician stated that the 
veteran had type II diabetes, which was suttle and hard to 
control.  He also indicated that the veteran was on multiple 
medicines and that his best sugar reading was 162 and A1C at 
10-8.  The physician further noted that the veteran had 
experienced multiple hypoglycemic reactions, including one in 
July 2002 that almost resulted in his having to go to the 
emergency room.  The physician also commented that the 
veteran had awareness of this hypoglycemia, had experienced 
one to two episodes a month, and that he took sugar to 
prevent going into a coma.

In a medical record dated in October 2003, a private 
physician reported that the veteran had a long-term history 
of diabetes mellitus with multiple complications, including 
peripheral neuropathy, numbness up to his middle thigh, and 
diabetic retinopathy, arising from this condition.  The 
physician also commented that even with insulin, the 
veteran's sugar was very hard to control, and that he had 
dizziness and mobility complications.

The veteran submitted to a VA diabetes mellitus examination 
in December 2003.  The veteran reported that he was following 
a diabetic diet and was taking oral anti-diabetic medication 
(two tablets of Avandamet in the morning) and insulin 
injections (65 units of Lantus in the morning).  He also 
indicated that for the last month his blood sugars were 
varying from 68 mg to 210 mg and that he experienced 
hypoglycemic episodes on average of twice a week.  The 
veteran further reported that he did not have a history of 
diabetic coma, ketoacidosis, or frequent hospitalizations.  
After an examination the veteran, an examiner diagnosed the 
veteran with adult-onset diabetes mellitus, with fair 
glycemic control.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a diabetes mellitus, 
type 2 disability, the Board must evaluate the relevant 
evidence since the effective date of the award; it may assign 
separate ratings for separate periods of time based on facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet.App.  119 (1999).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet.  App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  A 10 percent evaluation is 
warranted for diabetes mellitus that is manageable by diet 
only.  A 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 60 
percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Diabetes mellitus requiring more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  38 C.F.R. § 
4.119, Diagnostic Code 7913 (2003).  Compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913. 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 and Note 1 (2003).
Legal Analysis

In this case, the Board finds that the medical evidence 
demonstrates that an initial evaluation of 40 percent is 
warranted for the veteran's service-connected diabetes 
mellitus, type 2, from July 9, 2001.  The record establishes 
that on numerous occasions the veteran's private physician 
indicated that the veteran had hard to control diabetes that 
was treated with oral anti-diabetic medication, insulin, and 
a diabetic diet.  The same physician also noted that the 
veteran was on restricted activity and was very mindful of 
his activity so that he would not become hypoglycemic.  The 
record also reflects, however, that the veteran, in June 2002 
and December 2003 VA diabetes examinations, reported that he 
did not have a history of diabetic coma, ketoacidosis, or 
hospitalization for diabetic management.  As such, the Board 
finds that under the criteria set forth in 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003), the veteran's diabetes mellitus, 
type 2 disability currently corresponds to a 40 percent 
evaluation.  The Board notes that an evaluation greater than 
40 percent is not warranted at this time as the veteran's 
diabetes mellitus, type 2 disability does not more nearly 
approximate the criteria required under DC 7913 for a 60 or 
100 percent evaluation.  Hence, with resolution of doubt in 
the veteran's favor, the Board finds that competent evidence 
of record supports an initial evaluation of 40 percent for 
diabetes mellitus, type 2 disability.  

Since this appeal stems from the initial grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  After having carefully reviewed the evidence of 
record, the Board concludes that the requirements for a 
rating in excess of 40 percent for diabetes mellitus, type 2, 
have not been met at any time since the grant of service 
connection.  Accordingly, staged ratings are not for 
application.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2003).


ORDER

Entitlement to an initial evaluation of 40 percent for 
diabetes mellitus, type 2, is granted, subject to applicable 
law and regulations governing the award of monetary benefits.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.  If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision.  The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the Boa's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



